Caton, C. J. This record seems to be beset with errors from beginning to end, a bare statement of which will be sufficient. In the first place, it does not appear that the seal of the court was attached to the writ, for which reason it was void. Again, one Henry interpleaded, showing that the property attached was his, and that it did not belong to the defendant in attachment. This interpleader remains unanswered, and hence must be taken to be true. And, finally, a judgment was rendered against Williams, the garnishee, without the filing of any interrogatories for him to answer, or the renderings of any conditional judgment against, as for a default, and the issuing of a scire facias against him. These are rendered indispensable prerequisites by the statute, before any final valid judgment can be rendered against the garnishee. Cook’s Statutes, 231, 232, §§ 16-18. The judgment must be reversed, and the cause remanded. Judgment reversed.